          Case 3:21-mj-00285-HTC Document 2 Filed 08/16/21 Page 1 of 2

                                                                                      Page 1 of 2

                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                  CRIMINAL MINUTES

Case No. 3:21-mj-285-HTC                            Date: August 16, 2021
                                                    Time: 1:59 p.m. - 2:05 p.m.


DOCKET ENTRY: INITIAL APPEARANCE ON AN INDICTMENT IN ANOTHER
DISTRICT
PRESENT:
Honorable Hope Thai Cannon,                         U.S. Magistrate Judge
Keri Igney,                                         Deputy Clerk
PNS Recorder,                                       Court Reporter
Ryan Love,                                          Asst. U. S. Attorney
Randall Lockhart,                                   Defense Attorney
None                                                Interpreter
Rebecca Lee,                                        Probation Officer
Name of Defendant: GISELA CASTRO MEDINA,
Warrant from District of Minnesota, Case No. 21-cr-173 WMW/DTS
☒Custody ☐ Bond ☐ O/R

PROCEEDINGS:

☒ Defendant advised that he/she is before a United States Magistrate Judge.

☒ Defendant advised of alleged charge(s) against him/her.

☒ Defendant advised not to make any statement before consulting an attorney.

☒ Defendant advised of his/her right to hire counsel or have counsel appointed.

☐ Defendant executed CJA Form 23 (Financial Affidavit) and sworn to its accuracy.

☐ Defendant appointed the services of the Federal Public Defender in PNS for limited purpose
of IA and hearings in this district. (see separate order)

☐ Defendant declined to complete CJA Form 23, and was advised that should she/he
subsequently change her/his mind, she/he should file a CJA 23 with Clerk of Court.

☒ Defendant advised she/he will hire his own counsel.

☒ Defendant advised of her/his right to reasonable bail.

☒ Government moves for detention.

☒ Defendant advised of right under Rule 20 to plead guilty or nolo contendere in this district
and waive a trial if the US attorneys in both districts consent.


3:21-mj-285-HTC
          Case 3:21-mj-00285-HTC Document 2 Filed 08/16/21 Page 2 of 2

                                                                                       Page 2 of 2

☒ Defendant waived identity hearing and stated full name and date of birth on the record.

☒ Defendant advised and WAIVED the Detention Hearing in this district.

☐ Detention hearing and identity hearing set for Click or tap to enter a date. by separate order
and defendant temporarily detained.

☐ Defendant committed to the Click or tap here to enter text., by separate order.

☐ Initial Appearance hearing set for Click or tap to enter a date. before Judge Click or tap here
to enter text. at Click or tap here to enter text.

☐ Defendant released on conditions and directed to voluntarily appear at the initial appearance
hearing set forth above.

NOTES:
The Government moves to unseal the Indictment. Motion granted. Clerk is directed to unseal
the Indictment.
The Government announces for the record parents/guardians of the victims and some victims in
this case have attended this hearing via electronic teleconferencing.




___________________
Filed in open Court
August 16, 2021
CRD: kli




3:21-mj-285-HTC
